Title: To James Madison from Charles Simms, 27 March 1815
From: Simms, Charles
To: Madison, James


                    
                        
                            Sir
                        
                        Collectors Office Alexandria March 27th: 1815
                    
                    I have received by the Brig Wanderer from Boston Alexander Newcomb Master, Four Cases Wine
                    One do Cordials
                    Two Baskets Oil
                    One Box Prunes
                    one Pipe Brandy
                    
                    consignd to me by Henry A S Dearborn Esq for you. As you are absent from Washington I have directed the articles to be carefully stored, in the public Warehouse under the care of the Inspectors of the Port, untill I receive your Instructions, where to send them—and have the Honour to be most respectfully Sir yr. obedt. Servt.
                    
                        
                            Ch. Simms
                        
                    
                